Exhibit 10.1 Cabot Corporation 2009 Long-Term Incentive Plan Performance-Based Restricted Stock Unit Award Certificate Employee Name This Certificate evidences the grant to you by Cabot Corporation (the “Company”), subject to the terms provided herein and in the 2009 Long-Term Incentive Plan (as amended from time to time, the “2009 Plan”), of the performance-based restricted stock units set forth in the table below (such units referred to as your “Award”).The principal terms of your Award are described below. Except as otherwise expressly provided, all capitalized terms used that are not defined herein shall have the same meaning as in the 2009 Plan. Performance-Based Restricted Stock Unit [# PSUs] Date of Grant [Date] General Terms of your Award. Performance-Based Restricted Stock Unit.The performance-based restricted stock units (the “PSUs”) give you the conditional right to receive, without payment, upon the Compensation Committee of the Company’s Board of Directors determining the Company’s achievement of the performance metrics outlined in Appendix A attached to this Certificate and subject to the vesting and other conditions set forth in this Certificate and in the 2009 Plan, shares of Common Stock representing from 0% to 200% of the number of PSUs granted, with the actual number of shares to be delivered determined in accordance with the provisions of Appendix A and rounded to the nearest whole number, it being understood that the Compensation Committee has discretion to adjust the performance metrics outlined in Appendix A to account for, or to take into account in determining whether any performance metric set forth in Appendix A has been achieved, the occurrence of unanticipated events and circumstances during the performance period of this Award as the Compensation Committee deems necessary or advisable.You shall not be entitled to dividend equivalents with respect to your Award.
